Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

SERIES 2012-VFN INDENTURE SUPPLEMENT

THIS AMENDMENT NO. 1 TO SERIES 2012-VFN INDENTURE SUPPLEMENT (this “Amendment”)
is made as of September 13, 2013, by and between Navistar Financial Dealer Note
Master Owner Trust II, a Delaware statutory trust (the “Issuer”), and Citibank,
N.A., a national banking association, as indenture trustee (the “Indenture
Trustee”).

The Issuer and the Indenture Trustee are parties to the Indenture, dated as of
November 2, 2011, as amended on February 13, 2013 (the “Indenture”), and the
related Series 2012-VFN Indenture Supplement, dated as of August 29, 2012 (the
“Series 2012-VFN Indenture Supplement”). The Issuer and the Indenture Trustee
have agreed to amend the 2012-VFN Indenture Supplement pursuant to Section 10.02
of the Indenture in the manner set forth herein. Capitalized terms used herein
but not otherwise defined have the meanings set forth in the Series 2012-VFN
Indenture Supplement.

1. Amendment to Section 1.01. Section 1.01 of the Series 2012-VFN Indenture
Supplement is hereby amended by deleting the definition of “Series 2012-VFN
Overcollateralization Factor” in its entirety and replacing it with the
following:

“Series 2012-VFN Overcollateralization Factor” means 28.50%; provided, however,
if any outstanding series of Notes issued by the Issuing Entity or Navistar
Financial Dealer Note Master Owner Trust rated upon initial issuance in the
AAA/Aaa category by either Moody’s or S&P is downgraded to below AAA/Aaa, the
Series 2012-VFN Overcollateralization Factor will be set at the level reasonably
determined by the Administrative Agent necessary (together with any change to
the Spread Account Required Percentage) to support a rating in the AAA/Aaa
category for long-term debt on the Series 2012-VFN Notes, subject to the consent
of the Depositor or, if the Depositor shall not so consent, the Purchase
Expiration Date shall be deemed to have occurred.”

2. Miscellaneous. As amended by this Amendment, the Series 2012-VFN Indenture
Supplement is in all respects ratified and confirmed and the Series 2012-VFN
Indenture Supplement as so amended by this Amendment shall be read, taken and
construed as one and the same instrument. This Amendment may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.



--------------------------------------------------------------------------------

3. Limitation of Owner Trustee Liability. Notwithstanding anything to the
contrary, this Amendment has been signed by Deutsche Bank Trust Company
Delaware, not in its individual capacity but solely in its capacity as Owner
Trustee on behalf of the Issuer. Each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as a
personal representation, undertaking or agreement by Deutsche Bank Trust Company
Delaware, but is made for the purpose of binding only the Issuer. In no event
shall Deutsche Bank Trust Company Delaware have any personal liability for the
representations, warranties, covenants, agreement or other obligations of the
Issuer hereunder or in any certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.

4. Rights of the Indenture Trustee. The Indenture Trustee shall be afforded the
same rights, protections, immunities and indemnities as are set forth in the
Indenture as if specifically set forth herein. The Indenture Trustee shall not
be responsible for and makes no representation as to the validity or adequacy of
this Amendment and is not responsible for any statement made herein. The
Administrator hereby certifies that all of the conditions precedent for the
making of this Amendment have been complied with.

[signatures on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Series 2012-VFN Indenture Supplement to be duly executed by their respective
officers as of the date first written above.

 

NAVISTAR FINANCIAL DEALER NOTE

MASTER OWNER TRUST II,

as Issuer By:   DEUTSCHE BANK TRUST COMPANY   DELAWARE,   as Owner Trustee and
not   in its individual capacity By:   /s/ Diana Vasconez Name:   Diana Vasconez
Title:   Attorney-in-fact By:   /s/ Maria Inoa Name:   Maria Inoa Title:  
Attorney-in-fact

CITIBANK, N.A.,

as Indenture Trustee and not in its individual capacity

By:   /s/ Jacqueline Suarez Name:   Jacqueline Suarez Title:   Vice President

 

Amendment No. 1 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

The undersigned hereby (a) acknowledge that Bank of America, National
Association, The Bank of Nova Scotia and Credit Suisse AG, New York Branch, in
their respective capacities as Managing Agents, own 100% of the Series 2012-VFN
Notes and that Bank of America, National Association, The Bank of Nova Scotia
and Credit Suisse AG, New York Branch are the Managing Agents under the Note
Purchase Agreement, (b) acknowledge receipt of notice of this Amendment No. 1 to
Series 2010-VFN Indenture Supplement and (c) consent to the execution thereof:

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent By:   /s/ Margaux
L. Karagosian Name:   Margaux L. Karagosian Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for

the Bank of America Purchaser Group

By:   /s/ Margaux L. Karagosian Name:   Margaux L. Karagosian Title:   Vice
President

 

Amendment No. 1 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

By:   /s/ Jill A. Russo Name:   Jill A. Russo Title:   Vice President THE BANK
OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for

the Liberty Street Purchaser Group

By:   /s/ Paula J. Czach Name:   Paula J. Czach Title:   Managing Director

 

Amendment No. 1 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH,

as the Managing Agent for

the CS Purchaser Group By:   /s/ Jason Muncy Name:   Jason Muncy Title:   Vice
President By:   /s/ Michelangelo Raimondi Name:   Michelangelo Raimondi Title:  
Vice President

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Purchaser for

the CS Purchaser Group By:   /s/ Jason D. Muncy Name:   Jason D. Muncy Title:  
Authorized Signatory By:   /s/ Michelangelo Raimondi Name:   Michelangelo
Raimondi Title:   Authorized Signatory

 

Amendment No. 1 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

With respect to Section 4 of this Amendment, agreed to by:

 

NAVISTAR FINANCIAL CORPORATION,

as Administrator

By:   /s/ Mary Ellen Kummer Name:   Mary Ellen Kummer Title:   Vice President
and Assistant Treasurer

 

Amendment No. 1 to

Series 2012-VFN Indenture Supplement